IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-20087
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALFONSO CORNEJO-JAIMES,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. H-01-CR-278-ALL
                         --------------------
                            August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Alfonso Cornejo-Jaimes (Cornejo) appeals his sentence for

the offense of illegal reentry following deportation after having

been convicted of an aggravated felony in violation of 8 U.S.C.

§ 1326(a) and (b)(2).     Cornejo contends that the district court

plainly erred when it delegated to the probation officer the

authority to determine his ability to pay the costs of drug abuse

detection.     Cornejo’s argument is foreclosed by our opinion in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20087
                                -2-

United States v. Warden, 291 F.3d 363, 365-66 (5th Cir. 2002).

     Cornejo also argues that the “aggravated felony provision”

of 8 U.S.C. § 1326(b)(2) is unconstitutional on its face and as

applied.   Cornejo acknowledges that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998), but

asserts that the decision has been cast into doubt by Apprendi v.

New Jersey, 530 U.S. 466, 489-90 (2000).    He seeks to preserve

his argument for possible further review.

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,
530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 531 U.S. 1202 (2001).    This court

must follow Almendarez-Torres “unless and until the Supreme Court

itself determines to overrule it.”    Dabeit, 231 F.3d at 984.

     Moreover, Cornejo’s indictment did allege that he had been

deported after having been convicted of an aggravated felony, in

violation of 8 U.S.C. § 1326(b)(2).   Thus, to the extent that he

contends that the indictment failed to allege his prior

aggravated felony conviction, his argument lacks factual support

in the record.

     AFFIRMED.